Citation Nr: 1144059	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an effective date earlier than June 1, 2009, for award of increased compensation benefits based on a dependent spouse.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945, from April 1946 to March 1953 and from October 1971 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted dependency for the Veteran's spouse effective from June 1, 2009.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's claim for dependency was received by VA on May 19, 2009.


CONCLUSION OF LAW

The criteria for an effective date of dependency earlier than June 1, 2009, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.151, 3.204, 3.215, 3.400 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, notice compliant with the VCAA was provided to the Veteran by a letter in May 2009, and he had ample opportunity to respond prior to issuance of the June 2009 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Medical examination is not relevant to the issue on appeal.  The Veteran has been advised of his entitlement to a hearing before the RO's hearing officer or before a Member of the Board, but he specifically declined such a hearing.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and they have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Principles

Additional compensation may be paid for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(2).

Regardless of VA regulations concerning effective dates of awards, and except as elsewhere provided, payment of monetary benefits based on original, reopened or increased awards of compensation may not be made for any period prior to the first day of the calendar month after which the award becomes effective.  38 C.F.R. § 3.31.

A specific claim in the form prescribed by the Secretary must be filed in order for the benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.

Except as otherwise provided, VA will accept for the purpose of determining entitlement to benefits under laws administered by VA the statement of a claimant as proof of marriage, provided that the statement contains the date (month and  year) and place of the event and the full name and relationship of the person to the claimant.  In addition, the claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204.

Marriage is established by evidence including an abstract of the public record of a marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of the marriage and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a).

For the purpose of establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence that satisfies the requirements of 38 C.F.R. § 3.204 cited above.  38 C.F.R. § 3.213.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim that has been reopened or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's original claim for VA compensation was filed in December 1981.  In it, he clearly identified himself as being currently married, and he included the name of his current wife, his and her dates of previous marriages and dissolutions thereof, and certification that he and his current wife were presently living together; he did not provide his wife's social security number.  The original rating decision in December 1982 granted service connection for a number of disabilities with combined evaluation of 10 percent, which did not meet the threshold for dependency benefits; accordingly, both the rating decision and the notice letter to the Veteran are silent in regard to the Veteran's marital status.

A rating decision in April 1997 increased the Veteran's combined evaluation for service-connected disabilities to 30 percent, effective from June 10, 1996.  The notice letter in April 1997 informed the Veteran as follows: "We're paying you as a single veteran with no dependents."  The letter included a paragraph entitled How to Complete Your Claim for Dependents (emphasis in original).  The paragraph advised the Veteran that information about his dependents was incomplete, and before VA could pay additional benefits for his dependents the Veteran would be required to execute a VA Form 21-686c (Declaration of Status of Dependents).  The letter specifically advised the Veteran that if the documentation was not received by April 23, 1998 (one year from the date of the letter) VA would not be able to pay any "back benefits." 
 
Thereafter, the Veteran submitted an appeal in regard to the evaluation assigned by the April 1997 rating decision, but he did not respond to the dependency questions raised by the notice letter and did not allude to his marital status.

A rating decision in August 1999 increased the combined evaluation for disability to 40 percent.  The notice letter in August 1999 advised the Veteran that veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a dependent.  The letter did not advise the Veteran as to whether he was currently receiving such additional compensation, but the letter enclosed a VA Form 21-8764 (Disability Compensation Award Attachment) that included a paragraph with the title, HOW YOU CAN RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS, (emphasis in the original).   

A rating decision in November 1999 reduced the combined evaluation for compensation to 30 percent.  Once again the Veteran received a notice letter enclosing a VA Form 21-8764.

A rating decision in January 2001 reduced the Veteran's combined evaluation to 10 percent, effective from May 1, 2001, which ended his arguable entitlement to dependency compensation from that date.  However, a rating decision in October 2001 restored the 30 percent combined rating effective May 1, 2001 and thus restored his entitlement to dependency benefits.  The Veteran again received a notice letter enclosing a VA Form 21-8764 and advising him that veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a dependent.  Also enclosed was a VA Form 21-686c. 

A rating decision in December 2006 increased the Veteran's combined rating for disabilities to 60 percent, effective from April 10, 2006.  Once again the Veteran received a notice letter advising him "we are paying you as a single veteran with no dependents" and enclosing a VA form 21-686c (Declaration of Status of Dependents) and a VA Form 21-8764 (Disability Compensation Award Attachment). 

A rating decision in November 2008 granted a 100 percent combined disability rating and also granted entitlement to Dependents' Educational Assistance (DEA), and a rating decision in March 2009 granted special monthly compensation (SMC) for housebound criteria.  After both rating decisions the Veteran received notice letters again advising him "we are paying you as a single veteran with no dependents."  Both notice letters included a paragraph entitled Additional Allowances for Dependents - What You Should Know (emphasis in original) advising him that a veteran having 30 percent or more disability may be entitled to dependency benefits.  Each of the notice letters enclosed a VA Form 21-8764 (Disability Compensation Award Attachment). 
  
On May 19, 2009, the Veteran called the RO and stated he wanted to start a claim for dependence for his spouse.  On June 1, 2009, the RO received supporting documentation from the Veteran in the form of a VA Form 21-686c, marriage certificate, and a statement by the Veteran that he and his wife had lived together since 1963.  The RO subsequently issued the administrative decision on appeal, granting dependency effective from May 19, 2009 and dependency benefits effective from June 1, 2009 (the first day of the month following the effective date).

In his correspondence to VA, including the Notice of Disagreement (NOD) and the substantive appeal, the Veteran has articulated several points of disagreement with the effective date assigned.  First, he contends that VA was well aware of his marital status because he was married when he worked for VA and because treatment records show him to have been married while receiving VA medical treatment.  Second, he asserts that he interpreted notice of payment as a "single veteran" to mean that he was receiving payment as a single person rather than as a group; he believes his interpretation was reasonable and that notice would have been less ambiguous if the term "unmarried veteran" had been used instead of "single veteran."  Third, he points to his own record of distinguished service, as well as the posthumous award of the Congressional Medal of Honor to his son for heroism in Vietnam.  

On review of the evidence above, the Board cannot find the Veteran is entitled to an earlier effective date for dependency benefits.  The Veteran did not submit a claim for dependency containing all the information required by 38 C.F.R. § 3.204 until May 19, 2009.  According, the earliest date from which benefits may be paid is June 1, 2009.  See 38 C.F.R. §§ 3.31, 3.400.
 
Although the Veteran reported his marital status in his initial disability claim in 1981, there was no indication to the RO that the Veteran was still married when he first became eligible for dependency benefits in April 1997.  The RO appropriately advised the Veteran in April 1997 of his current potential entitlement to dependency benefits and advised him how to apply for such benefits, but the Veteran did not respond even though the RO specifically advised him that he would not be entitled to retroactive benefits if his supporting documentation was not received within one year.  Thereafter, despite multiple letters advising him of his current payment status as a single veteran, the Veteran did not submit an application for dependency benefits until May 2009, so the current effective date of the award is appropriate. See 38 C.F.R. § 3.151.

The Board has carefully considered the arguments advanced by the Veteran but finds they do not support an award of earlier effective date.  The Veteran's interpretation of "single veteran" is not persuasive given that the notice was specifically phrased as "single veteran without dependents" (emphasis added) which clearly indicates that "single" was being used in the context of "unmarried."  Further, the RO could not rely on the Veteran's marital status while he was an employee at VA or while he was undergoing VA medical treatment because award of dependency benefits specifically requires supporting documentation as cited in 38 C.F.R. §§ 3.204 and 3.213; the most the RO could do was to advise the Veteran of his eligibility for benefits and the procedures to apply for such benefits, and this was done on multiple occasions without response from the Veteran.

To the degree that the Veteran asserts ignorance of his earlier entitlement to dependency benefits, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations; see Morris v. Derwinski, 1 Vet. App. 260 (1991).  Further, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991). 

In arriving at the determination above the Board has carefully considered the services rendered by the Veteran and by his son.  However, while the Board is sympathetic toward the Veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  
  
In sum, the Board has found that the criteria for an effective date earlier than June 1, 2009, for award of dependency benefits are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

An effective date earlier than June 1, 2009, for award of dependency benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


